[Cite as In re V.L., 2016-Ohio-4898.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




IN RE:                                             :
                                                          CASE NOS. CA2016-03-045
         V.L., et al.                              :                CA2016-03-046
                                                                    CA2016-03-047
                                                   :                CA2016-03-050
                                                                    CA2016-03-051
                                                   :                CA2016-03-052

                                                   :              OPINION
                                                                   7/8/2016
                                                   :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                                 JUVENILE DIVISION
                   Case No. JN2013-0498, JN2013-0499, JN2013-0500



Debra Rothstein, Legal Aid Society of Southwest Ohio, LLC, 10 Journal Square, 3rd Floor,
Hamilton, Ohio 45011, guardian ad litem

Jeannine C. Barbeau, 3268 Jefferson Avenue, Cincinnati, Ohio 45220, for appellant, K.L.

Michael T. Gmoser, Butler County Prosecuting Attorney, Michael Greer, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee, Butler
County Department of Job & Family Services

Kim Schneider, 8080 Beckett Center Drive, Suite 112, West Chester, Ohio 45069, for
appellant, B.A.



         PIPER, P.J.

         {¶ 1} Appellants, B.A. ("Mother") and K.L. ("Father"), appeal from the judgment of the

Butler County Court of Common Pleas, Juvenile Division, awarding permanent custody of
                                                         Butler CA2016-03-045, -046, -047,
                                                                CA2016-03-050, -051, -052

their children to the Butler County Department of Job and Family Services ("BCDJFS" or "the

agency"). For the reasons that follow, we affirm the judgment of the juvenile court.

       {¶ 2} Mother and Father, who have never married nor resided together, have three

minor children, V.L., S.L., and W.L. Mother and Father stipulated to the following facts that

occurred between June 1, 2013 and October 3, 2013, for purposes of the permanent custody

hearing.

       {¶ 3} On June 1, 2013, Butler County Children Services ("BCCS") received a referral

alleging that V.L. had head lice and that the children's home was in deplorable condition with

animal feces throughout the residence. BCCS observed the floors in the home were dirty

and littered with food, trash, clothes, blankets, and pop cans. The children were very dirty,

and ate on the floor, because there was minimal furniture.

       {¶ 4} On July 1, 2013, BCCS determined that the condition of the children's home

indicated neglect. BCCS provided the family with four beds and mattresses. However,

Mother left the beds and mattresses on the back porch and did not use them for the children.

Mother did agree to participate in the Development of Living Skills ("D.L.S.") program, which

she began on August 15, 2013. She participated in one initial appointment and two other

parenting education appointments. However, D.L.S. subsequently indicated its intention to

terminate its involvement due to Mother's noncompliance.

       {¶ 5} V.L. has been diagnosed with "mixed receptive expressive disorder,"

"chromosome anomaly," and epilepsy. The child has been prescribed Vimpat, which is a

medication prescribed for individuals with epilepsy when seizing. The child is eligible for

services through the Family Support Program through Butler County Developmental

Disabilities. Mother participated in an intake assessment, but did not follow through with the

recommended services for V.L. On September 6, 2013, V.L. was sent home from school

after she fell and hit her head. Mother did not seek medical attention for V.L. until BCCS and
                                             -2-
                                                                       Butler CA2016-03-045, -046, -047,
                                                                              CA2016-03-050, -051, -052

a representative of D.L.S. required Mother to contact 911, in order to have the child

examined.

        {¶ 6} On September 16, 2013, BCCS received a report from the Middletown Police

Department stating that it had observed Mother's home to be in deplorable condition and

nearly unlivable, since there was animal feces scattered throughout the home and food left

out. Mother became unable to reside in her home when her electricity was shut off. Mother's

electric bill is approximately $2,300. On September 18, 2013, BCCS located Mother and her

three children at the home of Mother's sister. They had been residing there because

Mother's home was without electricity.

        {¶ 7} On October 1, 2013, BCCS received a report that Mother had been arrested for

failure to appear on a truancy charge and that the children were residing with Father at a

residence where people used heroin.

        {¶ 8} On October 2, 2013, Father and the children were observed at the residence of

Louis Martin. The children had extremely dirty faces and were wearing dirty clothing. W.L.

was seen climbing out a window and running away from the home. V.L. and S.L. were not

sent to school that day because, according to Father, he had overslept. Lois Martin resides

in a one-bedroom duplex where there are two adults and three children already residing in

the home.1

        {¶ 9} Also on October 2, 2013, Father submitted to an oral drug screen and tested

positive for cocaine as well as marijuana, and Mother was released from the Butler County

Jail.

        {¶ 10} As of October 3, 2013, V.L. had missed 23 days of school and S.L. had



1. The information in this paragraph is taken from the facts to which Mother and Father stipulated for purposes
of the permanent custody hearing. It is not clear from these stipulated facts whether the "Louis Martin" and "Lois
Martin" referred to in this paragraph are two different persons or the same person, with use of the name "Louis"
simply resulting from a typographical error. In any event, the confusion on this point does not affect our decision.
                                                        -3-
                                                         Butler CA2016-03-045, -046, -047,
                                                                CA2016-03-050, -051, -052

missed 15 days of school, even though only 36 days of the school year had elapsed as of

that date. V.L. is on an Individualized Education Program ("I.E.P."), administered through her

school for treatment of cognitive delays, speech services, and physical therapy services.

V.L. does not receive these services when she is not in school.

       {¶ 11} On October 3, 2013, BCCS made contact with Mother, and it was reported that

Mother had not been sending V.L. and S.L. to school because they had head lice. Mother

reported she was residing with her sister and the children were residing with Father in the

home of Ms. Martin.

       {¶ 12} On October 4, 2013, BCDJFS filed complaints, alleging the children were

neglected or dependent and requesting the juvenile court grant temporary custody of the

children to the agency. On October 17, 2013, the juvenile court appointed attorney Meredith

Schnug to act as both the guardian ad litem (“GAL”) and attorney for the children. Attorney

Schnug subsequently withdrew from the case and was replaced by attorney Debra Rothstein,

who was appointed to act as both the GAL and attorney for the children.

       {¶ 13} Mother and Father were each given a case plan by the agency. Mother's case

plan required her to provide a safe and secure environment for the children, meet the

children's needs on a consistent basis, submit to a substance abuse and mental illness

assessment and follow all recommendations, improve sanitation in her residence, and

engage in parenting education services. Father's case plan required him to undergo a

substance abuse and mental illness assessment, and to obtain and maintain safe and stable

housing and the financial means to provide for the children.

       {¶ 14} On November 4, 2013, the juvenile court adjudicated the children dependent

and neglected and granted BCDJFS temporary custody of the children. The agency placed

the children in foster care, where they have remained ever since.

       {¶ 15} On April 2, 2015, BCDJFS moved for permanent custody of the children. A
                                             -4-
                                                         Butler CA2016-03-045, -046, -047,
                                                                CA2016-03-050, -051, -052

permanent custody hearing was held on June 30, 2015 and November 5, 9, and 10, 2015.

The witnesses who testified at the hearing included Mother, Father, the children's foster

mother, and the two BCCS caseworkers who handled the family's case, namely, Michael Hill,

who managed the case from its inception in June 2013 until February 2014, and Sachi Slater,

who managed the case from the time Hill left in February 2014 until the date of the

permanent custody hearing. Two days after the permanent custody hearing concluded, the

GAL issued her report recommending that the agency be awarded permanent custody.

       {¶ 16} On November 30, 2015, the magistrate issued a decision recommending that

Mother’s and Father’s parental rights be terminated and that BCDJFS be awarded permanent

custody. Mother and Father filed objections to the magistrate’s decision. After a hearing, the

juvenile court overruled the objections and adopted the magistrate's decision as the final

order of the court.

       {¶ 17} Mother now appeals from the judgment of the juvenile court, and assigns the

following as error:

       {¶ 18} THE TRIAL COURT'S DECISION AND ORDER GRANTING PERMANENT

CUSTODY OF S.L., W.L., AND V.L. TO THE BUTLER COUNTY DEPARTMENT OF JOB

AND FAMILY SERVICES WAS NOT SUPPORTED BY SUFFICIENT, CREDIBLE

EVIDENCE AND WAS CONTRARY TO THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 19} Father appeals from the same judgment, and assigns the following as error:

       {¶ 20} Assignment of Error No. 1:

       {¶ 21} THE TRIAL COURT'S DECISION AND ORDER GRANTING PERMANENT

CUSTODY OF W.L., S.L., AND V.L. TO BUTLER COUNTY DEPARTMENT OF JOB AND

FAMILY SERVICES WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE AND

THERE WAS INSUFFICIENT CLEAR AND CONVINCING EVIDENCE TO SUPPORT THE

TRIAL COURT'S FINDINGS.
                                             -5-
                                                           Butler CA2016-03-045, -046, -047,
                                                                  CA2016-03-050, -051, -052

       {¶ 22} Assignment of Error No. 2:

       {¶ 23} THE TRIAL COURT ERRED IN GRANTING PERMANENT CUSTODY OF

THE CHILDREN, W.L., S.L., AND V.L., TO BUTLER COUNTY DEPARTMENT OF JOB AND

FAMILY SERVICES IS NOT IN THE BEST INTEREST OF THE CHILDREN WHEN THE

FAMILY IS STRONGLY BONDED AND THE CHILDREN ARE NOT IN AN ADOPTIVE

HOME; AND THERE WAS A CONFLICT IN THE ROLE OF THEIR ATTORNEY/GAL [SIC].

       {¶ 24} We shall address Mother's and Father's assignments of error together, since

the arguments raised therein are similar and interrelated.

       {¶ 25} Mother and Father both argue the juvenile court's decision to award BCDJFS

permanent custody was not supported by sufficient, clear and convincing evidence, and was

against the manifest weight of the evidence. Father also argues the juvenile court erred by

not appointing a separate attorney to represent the children because, "[t]he children have

consistently and repeatedly stated that they wish to be reunified with their parents and return

to their family."

       {¶ 26} Before a natural parent's constitutionally protected liberty interest in the care

and custody of his or her child may be terminated, the state is required to prove by clear and

convincing evidence that the statutory standards for permanent custody have been met.

Santosky v. Kramer, 455 U.S. 745, 759, 102 S. Ct. 1388 (1982). Clear and convincing

evidence is that which will produce in the trier-of-fact’s mind a firm belief or conviction as to

the facts sought to be established. Cross v. Ledford, 161 Ohio St. 469, 477 (1954). An

appellate court's review of a juvenile court's decision granting permanent custody is limited to

determining whether the decision is supported by sufficient credible evidence. In re M.H.,

12th Dist. Fayette No. CA2012-11-035, 2013-Ohio-1063, ¶ 16. A reviewing court will reverse

a finding by the juvenile court that the evidence was clear and convincing only if there is a

sufficient conflict in the evidence presented. Id., citing In re Rodgers, 138 Ohio App. 3d 510,
                                               -6-
                                                          Butler CA2016-03-045, -046, -047,
                                                                 CA2016-03-050, -051, -052

520 (12th Dist.2000).

       {¶ 27} Pursuant to R.C. 2151.414(B)(1), a court may terminate parental rights and

award permanent custody to a children services agency if it makes findings pursuant to a

two-part test. First, the court must find that the grant of permanent custody to the agency is

in the best interest of the child, utilizing the factors of R.C. 2151.414(D)(1) and any other

relevant factor. Second, the court must find that one of the circumstances listed in R.C.

2151.414(B)(1)(a)-(e) applies, including that the child has been in the temporary custody of

the children services agency for at least 12 months of a consecutive 22-month period. R.C.

2151.414(B)(1)(d).

       {¶ 28} The juvenile court found by clear and convincing evidence that the children

have been in the temporary custody of BCDJFS for more than 12 months of consecutive 22-

month period as of the date the agency filed its motion for permanent custody, and Mother

and Father do not dispute this finding. However, Mother and Father argue the juvenile court

erred in determining that awarding the agency permanent custody is in the children’s best

interest.

       {¶ 29} R.C. 2151.414(D)(1) provides, in pertinent part, as follows:

              In determining the best interest of a child * * *, the court shall
              consider all relevant factors, including, but not limited to, the
              following:

              (a) The interaction and interrelationship of the child with the
              child's parents, siblings, relatives, foster caregivers and out-of-
              home providers, and any other person who may significantly
              affect the child;

              (b) The wishes of the child, as expressed directly by the child or
              through the child's guardian ad litem, with due regard for the
              maturity of the child;

              (c) The custodial history of the child, including whether the child
              has been in the temporary custody of one or more public children
              services agencies or private child placing agencies for twelve or
              more months of a consecutive twenty-two-month period, or the
                                              -7-
                                                                     Butler CA2016-03-045, -046, -047,
                                                                            CA2016-03-050, -051, -052

                 child has been in the temporary custody of one or more public
                 children services agencies or private child placing agencies for
                 twelve or more months of a consecutive twenty-two-month period
                 and, as described in division (D)(1) of section 2151.413 of the
                 Revised Code, the child was previously in the temporary custody
                 of an equivalent agency in another state;

                 (d) The child's need for a legally secure permanent placement
                 and whether that type of placement can be achieved without a
                 grant of permanent custody to the agency;

                 (e) Whether any of the factors in divisions (E)(7) to (11) of this
                 section apply in relation to the parents and child.

        {¶ 30} The only best-interest factors disputed in this case are R.C. 2151.414(D)(1)(a),

(b), and (d).2

                                         R.C. 2151.414(D)(1)(a)

        {¶ 31} As to the children’s interaction and interrelationship with their parents, siblings,

foster caregivers, and any other person who may significantly affect them, Mother and Father

both contend the evidence in the record shows there is a strong bond between them and

their children, they love their children very much and their children love them very much in

return, and they visited their children regularly throughout this case. Both parents also point

out the children's foster mother has acknowledged she cannot adopt the children because of

her age, and Mother contends that, as a result, the children will have to be moved to yet

another home, to live with caregivers who they have never met, and without a guarantee they

will be permitted to stay together.

        {¶ 32} The record shows that both Mother and Father have participated in supervised

visits with the children since the inception of this case and those visits have been, for the




2. The best-interest factor in R.C. 2151.414(D)(1)(c) is not in dispute, as Mother and Father acknowledge the
children have been in the temporary custody of BCDJFS for 12 or more months of a consecutive 22-month
period. The best-interest factor in R.C. 2151.414(D)(1)(e) is not in dispute either, as the juvenile court
determined there is nothing in the record to show that any of the factors in R.C. 2151.414(E)(7) to (11) apply in
relation to the parents and children in this case, and neither Mother nor Father assert otherwise.
                                                      -8-
                                                            Butler CA2016-03-045, -046, -047,
                                                                   CA2016-03-050, -051, -052

most part, positive. There is a bond between the parents and the children. Indeed, for a

brief period in late 2014, Mother's visits were moved to an unsupervised status. However,

that ended when the heat to Mother's home was cut off due to her failure to pay her utilities.

The parents' visits with the children could not be extended subsequent to that time, because

both parents have been, for the most part, homeless. Additionally, caseworker Slater

testified that the staff at the visitation center where the parents' weekly supervised visits with

the children take place officially designated the staff's level of supervision of the family during

visitation is "mostly observational" where the staff checks on the family only "occasionally."

However, caseworker Slater testified that she has received reports from the visitation center

that its staff treats Mother and Father and the children at a higher level of observation in

order "to maintain the needs of the family and ensure the safety of the children."

       {¶ 33} The evidence in the record also supports the juvenile court’s determination that

the children are challenging to control and supervise and that both Mother and Father had

failed consistently control and supervise the children. V.L. has significant issues regarding

her health and mental development, S.L. seeks attention, and W.L. can be aggressive. Both

parents had to be assisted by the staff of the visitation center when the children's behaviors

escalated significantly or escaped the parents' attention. Furthermore, while the children

have been in foster care since the inception of this case in late 2013, the parents became

more inconsistent in exercising visitation in 2015.         Caseworker Slater testified at the

permanent custody hearing that, "[j]ust recently," the children have begun exhibiting more

temper tantrums and aggression towards each other, resulting in the agency referring the

children to counseling.

       {¶ 34} Foster mother testified that when the children were first brought to her, they

were quite difficult to handle due to their behavior. According to foster mother, the children

were "wild" and would run and climb on anything, and none of the children appeared to have
                                                -9-
                                                                     Butler CA2016-03-045, -046, -047,
                                                                            CA2016-03-050, -051, -052

any knowledge about personal hygiene. Foster mother testified that, since being placed in

her care, the children’s collective behavior has improved and that the children have

developed a close bond with their foster family. Caseworker Slater testified that the children

are "very comfortable" in their foster home and are "strongly bonded" with the foster parents

and the other foster children in the home.

        {¶ 35} However, foster mother, who was 71 years old at the time of the permanent

custody hearing, testified that while she would love to adopt the children, she would not be

able to do so due to her age and her belief that the children needed someone who was

younger.

                                          R.C. 2151.414(D)(1)(b)

        {¶ 36} As to the children’s wishes, as expressed directly by them to the court or

through their GAL, with due regard for the children's maturity, the magistrate stated in his

decision that while he "did not interview the children," the children's "wishes were

incorporated in the report of the GAL[,]" and "[t]he GAL recommends granting the motion [for

permanent custody] filed by the BCDJFS."3

        {¶ 37} Father observes that Rule 48(D)(8) of the Supreme Court Rules of

Superintendence for the Courts of Ohio for guardians ad litem provides that "[w]hen a

guardian ad litem determines that a conflict exists between the child's best interest and the

child's wishes, the guardian ad litem shall, at the earliest practical time, request in writing that

the court promptly resolve the conflict by entering appropriate orders." Father also notes that

in In re Williams, 101 Ohio St. 3d 398, 2004-Ohio-1500, ¶ 29, the court stated that, "[p]ursuant




3. While the magistrate represented in his decision that the children's “wishes were incorporated in the report of
the GAL[,]” a review of the GAL’s report shows the GAL failed to state whether she ever actually interviewed the
children, and, if so, what the children’s wishes were, and if not, the reason why she chose not to interview the
children about their wishes regarding custody. However, neither Mother nor Father has raised this as an issue
on appeal.
                                                      - 10 -
                                                            Butler CA2016-03-045, -046, -047,
                                                                   CA2016-03-050, -051, -052

to R.C. 2151.352, as clarified by Juv.R. 4(A) and Juv.R. 2(Y), a child who is the subject of a

juvenile proceeding to terminate parental rights is a party to that proceeding and, therefore, is

entitled to independent counsel in certain circumstances."

       {¶ 38} Continuing, Father contends the children "have consistently and repeatedly

stated that they wish to be reunified with their parents and return to their family[,]" and

therefore, there was a conflict between the children's wishes and what the GAL had

determined was in the children’s best interest (i.e., awarding the agency permanent custody).

Thus, Father asserts, the juvenile court "erred in failing to appoint a separate Attorney to

represent the wishes of the children."

       {¶ 39} In In re B.K., 12th Dist. Butler No. CA2010-12-324, 2011-Ohio-4470, ¶ 19, this

court stated, as follows:

             Generally, when an attorney is appointed as guardian ad litem, as is
             the case here, "that attorney may also act as counsel for the child,
             absent a conflict of interest." In re Holt, Franklin App. No. 03AP-
             355, 2003-Ohio-5580, ¶ 20. In other words, because the guardian
             ad litem is permitted to maintain dual roles in a custody dispute, "a
             court is not required to appoint separate counsel unless the
             [guardian ad litem's] recommendations regarding their best interest
             conflict with the children's wishes." In re J.M., 2009-Ohio-4824 at ¶
             52, citing In re Williams, 101 Ohio St. 3d 398, 2004-Ohio-1500; see,
             also, Juv.R.4(C); R.C. 2151.281(H). In determining whether a
             conflict exists, "courts should make a determination, on a case-by-
             case basis, whether the child actually needs independent counsel,
             taking into account the maturity of the child and the possibility of the
             child's guardian ad litem being appointed to represent the child." In
             re J.P.-M., Summit App. No. 23694, 23714, 2007-Ohio-5412, ¶ 53,
             quoting Williams at ¶ 17. Such appointment may be necessary
             when the child has consistently and repeatedly expressed a strong
             desire that differs and is otherwise inconsistent with the guardian ad
             litem's recommendations. See In re Wylie, Greene App. No.
             2004CA0054, 2004-Ohio-7243, ¶ 73; In re Hilyard, Vinton App.
             Nos. 05CA600-604, 05CA606-6009, 2006-Ohio-1965, ¶ 37; In re
             J.B., Summit App. No. 23436, 2007-Ohio-620, ¶ 22; In re K.K. &
             D.C., Licking App. No. 09-CA-93, 2009-Ohio-5887, ¶ 15.

       {¶ 40} The state alleges that Father’s claim that the children "have consistently and

repeatedly stated that they wish to be reunified with their parents and return to their family"
                                              - 11 -
                                                          Butler CA2016-03-045, -046, -047,
                                                                 CA2016-03-050, -051, -052

"rings hollow" since Father has failed to cite any evidence in the record to support this claim.

The state points out that when the children’s foster mother was asked if any of the children

have expressed a desire to be reunited with their parents, she testified that S.L. was the only

one of the three children who talked about returning to Mother and "all she’s going to get

[from Mother] when she gets home," including "her own bathroom and bedroom, [and] a pet."

The state contends, however, that foster mother’s testimony "does not constitute evidence of

a consistent and repeated expression regarding reunification, meaning the record supports

the juvenile court’s analysis of this factor."

       {¶ 41} The state is correct that Father did not cite any evidence in the record to

support his claim that the children consistently and repeatedly stated that they wished to be

reunified with Mother and Father. This court has reviewed the voluminous record in this

case, and we have found no evidence that either V.L. or W.L. consistently and repeatedly

expressed a strong desire to return to their parents, as Father contends.

       {¶ 42} There is some evidence that S.L. indicated a desire to be reunited with her

parents. In addition to foster mother’s testimony above that S.L. was the only one of the

three children who talked about returning home, the family’s first case worker, Hill, testified

that, early in the case, S.L. "did ask me a lot * * * when she [was] going home to her parents."

Thus, there is some evidence in the record showing that at least one of the three children

indicated that she wished to be reunified with her parents.

       {¶ 43} However, the foster mother’s testimony that S.L. talked about returning home,

and the caseworker’s statement that early in the case, S.L. asked “a lot” when she was going

home to her parents does not rise to the level of “consistently and repeatedly” expressing a

strong desire that is different from the GAL’s recommendations. Accordingly, there was no

error in the juvenile court’s failure to appoint a separate attorney to represent the wishes of

the children.
                                                 - 12 -
                                                            Butler CA2016-03-045, -046, -047,
                                                                   CA2016-03-050, -051, -052

       {¶ 44} Moreover, neither Mother nor Father objected to the magistrate’s decision on

the basis that the children’s GAL and attorney had a conflict of interest that would warrant

appointing all or any of the children independent counsel. Consequently, Mother and Father

waived all but plain error on this issue. See Juv.R. 40(D)(3)(b)(ii) (an objection to a

magistrate’s decision must be specific and state with particularity all grounds for the

objection) and Juv.R. 40(D)(3)(b)(iv) (except for a claim of plain error, a party is not permitted

to assign as error on appeal the court’s adoption of any factual finding or legal conclusion

unless the party has objected to that finding or conclusion as required by Juv.R. 40[D][3][b]).

       {¶ 45} With regard to the children’s wishes concerning custody, the GAL did not state

in her report and recommendation whether she actually interviewed the children regarding

their wishes concerning custody. However, we believe the record in this case shows that it is

likely that the GAL either did not interview the children or accorded their wishes regarding

custody much significance as a result of the level of the children's maturity.

       {¶ 46} V.L., who is the eldest child, turned nine years old by the time of the final three

days of the four-day permanent custody hearing. V.L. has an I.Q. that is reportedly in the

impaired range, is in a special needs class and is on an I.E.P. Mother testified that V.L.'s

physician told her that V.L.'s mind works like that of a child who is half V.L.'s age, meaning

that V.L. is like a four and one-half year old. Additionally, V.L. has significant health

problems.

       {¶ 47} W.L., who is the youngest child, was approximately six and one-half years old

at the conclusion of the permanent custody hearing. W.L. had to repeat preschool and is

currently on an I.E.P. for speech. Caseworker Slater considered W.L. to be too young to

have a psychological evaluation performed on him.

       {¶ 48} S.L., who was approximately seven years and ten months old at the conclusion

of the permanent custody hearing, was determined to have an "average" intellect. However,
                                              - 13 -
                                                           Butler CA2016-03-045, -046, -047,
                                                                  CA2016-03-050, -051, -052

S.L. had to repeat first grade. S.L. is not currently on an I.E.P., but is being monitored for

intervention needs. S.L. struggles with reading and writing. Further, S.L. has had particular

problems with her emotions. S.L. ran away from her foster home briefly in 2014, and entered

counseling much earlier than the other two children. When asked why S.L. began counseling

earlier than the other two children, foster mother testified that it may have been S.L.'s anger.

Foster mother explained that S.L. "tells little lies, she throws fits, so she cries a lot[,]" and

when foster mother took S.L. to her room and told her to stay there until she stopped crying,

S.L. would sometimes "tear everything off the beds."

                                   R.C. 2151.414(D)(1)(d)

       {¶ 49} As to this factor, the evidence in the record overwhelmingly shows that these

children are in great need of a legally secure placement given their age, various health

problems and mental conditions, and level of maturity, and that such a legally secure

placement cannot be achieved without awarding the agency permanent custody.

       {¶ 50} The record shows that no appropriate relative has come forward to be

considered as a placement option for the children and no motion for placement of the

children with anyone other than a parent or BCDJFS has been filed.

       {¶ 51} Mother contends that at the time of the permanent custody hearing, she was

living in a "stable residence" with her cousin, was receiving Social Security benefits as a

source of income, was engaging in psychiatric care, and had completed the core curriculum

offered by D.L.S. Mother also contends that "[s]he benefitted from the services offered to her

and also noticed improvement in the children’s behaviors and her interactions with them."

       {¶ 52} However, the record shows Mother has failed to complete any meaningful case

plan services, has not been employed while this case has been pending, and does not have

a stable residence.     Mother claims she sees a psychiatrist regularly, who prescribes

medication for her, yet Mother has never tested positive for any of the drugs she alleges were
                                              - 14 -
                                                         Butler CA2016-03-045, -046, -047,
                                                                CA2016-03-050, -051, -052

prescribed for her. Mother has also failed, repeatedly, to complete parenting education and

she has failed to engage in mental health counseling.

       {¶ 53} The record also shows that Father has failed to complete any meaningful case

plan services. Among other things, Father has not successfully completed substance abuse

treatment or individual counseling. He was referred for those services at least twice, but has

failed to follow through on those referrals. Father has never had a stable residence

throughout these proceedings. While Father has remained employed, the employment was

"under the table." Currently, Father has been employed through temporary employment

agencies, but during his testimony he acknowledged the uncertainty and instability of such

employment.

                                        Conclusion

       {¶ 54} The record clearly and convincingly supports the juvenile court's determination

that it was in the best interest of the children to award the agency permanent custody under

the facts and circumstances of this case. In light of the foregoing, Mother's assignment of

error is overruled, and Father's two assignments of error are overruled.

       {¶ 55} Judgment affirmed.


       RINGLAND and HENDRICKSON, JJ., concur.




                                            - 15 -